Opinion by
Mr. Justice Stewart,
This appeal raises no other question than that decided in the one which next precedes. The two appeals differ only in the nature and character of the proceedings out of which the question arises. In the present the legal status of Harry Eitchey McQuiston claiming to be the child, and therefore heir, of Cyrus E. McQuiston, who died intestate, was challenged in a proceeding begun by the decedent’s widow to have the homestead set apart to her out of decedent’s estate as her exemption, under the Act of April 1,1909, P. L. 87. To the appraisement as returned Harry Eitchey McQuiston filed exceptions, alleging his heirship as an adopted child of said Cyrus E. McQuiston, deceased. The matter was referred to an auditor who sustained the exceptions. To the auditor’s report the widow filed exceptions which the court dismissed in an opinion sustaining the claim of Harry Eitchey McQuiston. The one question raised was the legal sufficiency of the decree of adoption, the decree having been made by the Court of Armstrong County, whereas the residence of the adopting parent' was at the time in Venango County. Because the contention on part of the widow was open to the objection that it was a collateral attack upon the decree of adop*315tion, recourse was had to the court of Armstrong County, and a petition was there presented to have the decree revoked on the ground above stated, with a view to further proceedings in the matter of the widow’s appraisement in Venango County, in the event of the decree being revoked. We have decided in the other appeal, in an opinion just handed down, that the decree of adoption was not void, but that it was made in the exercise of a jurisdiction that belonged to the court that entered it. That being the only question raised by the record, for the reasons stated in the other case the assignments of error here are overruled, and the order and decree.of the court are affirmed at costs of appellant.